     Case 2:19-cv-01318-WBS-JDP Document 29 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRUZ INIGUEZ,                                        No. 2:19-cv-1318-WBS-JDP (HC)
12                          Petitioner,                    ORDER GRANTING PETITIONER’S
                                                           MOTIONS FOR EXTENSIONS OF TIME
13              v.
                                                           ECF Nos. 25, 26
14    PAUL THOMPSON, Warden,
15                          Respondent.
16

17             Petitioner has filed his two separate motions for extensions of time to file objections to the

18   September 9, 2020 findings and recommendations. ECF Nos. 25, 26. Good cause appearing, the

19   motions are granted nunc pro tunc, and plaintiff’s objections filed October 30, 2020 are deemed

20   timely.

21
     IT IS SO ORDERED.
22

23
     Dated:          November 12, 2020
24                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          1
